In a proceeding pursuant to CFLR article 78 to review so much of a determination of the New York State Division of Housing and Community Renewal, dated June 1, 2004, as confirmed an order of the Rent Administrator, dated June 24, 2003, which, upon reconsideration of a prior determination dated April 5, 2001, denied, in part, the petitioner’s application *941for a major capital improvement rent increase, the petitioner appeals from a judgment of the Supreme Court, Queens County (Rosengarten, J.), dated March 31, 2005, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the New York State Division of Housing and Community Renewal confirming the Rent Administrator’s denial of that portion of the petitioner’s application which was for a major capital improvement rent increase relating to parking lot resurfacing was not arbitrary and capricious and is supported by a rational basis in the record (see 9 NYCRR 2522.4 [a] [2] [i] [c], [d]; Matter of Ansonia Residents Assn. v New York State Div. of Hous. & Community Renewal, 75 NY2d 206 [1989]). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding. Florio, J.P., Ritter, Goldstein and Lifson, JJ., concur.